IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


COMMONWEALTH OF PENNSYLVANIA, : No. 100 MM 2015
                              :
               Respondent     :
                              :
                              :
          v.                  :
                              :
                              :
ALTON DANIEL BROWN,           :
                              :
               Petitioner     :


                                      ORDER



PER CURIAM

      AND NOW, this 14th day of September, 2015, the Petition for Leave to File

Petition for Allowance of Appeal Nunc Pro Tunc is DENIED.